Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is reminded that the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. See MPEP 714(II)(C)(A).
Claims 1-40 are not listed on the current listing of claims. As per the remarks filed 21 March 2022, claims 1-40 are canceled. 

Allowable Subject Matter
Claims 41-60 allowed.
The following is an examiner’s statement of reasons for allowance: claims 41-60 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “a bias member urging at least one of the distal ends toward the other; and a first pressure point in the handle, operable by a user by a force and movement radially counteracting the bias member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 41.
The prior art of record does not teach “separating the heads with their respective arms by urging at least one of the arms exclusively radially outward from the other in response to a force exclusively radially inward applied by a user proximate the handle” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 51.
The prior art of record does not teach “separating the heads from one another exclusively in a substantially radial directing by applying a force substantially exclusively radially to the pinch point” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 60.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754